Citation Nr: 0635703	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  96-18 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability claimed as secondary to the veteran's service-
connected right foot disabilities.

2.  Entitlement to service connection for a bilateral hip 
disability claimed as secondary to the veteran's service-
connected right foot disabilities.

3.  Entitlement to service connection for a bilateral knee 
disability claimed as secondary to the veteran's service-
connected right foot disabilities.

4.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for residuals of 
resection of the distal third of the right fifth metatarsal, 
currently evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1970 until 
October 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 1995 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.  The claims folder was subsequently transferred to 
the RO in St. Petersburg, Florida.

The veteran's March 1996 substantive appeal reflects a 
request for a hearing before a Veterans Law Judge sitting at 
the RO.  In correspondence dated in June 1996, the veteran 
expressed his desire for a personal hearing at the RO instead 
of a hearing before a Veterans Law Judge.  He then cancelled 
the hearing scheduled in June 1997 and failed to report for a 
hearing scheduled in October 1997.

These matters were previously before the Board in July 1998 
and January 2004.  On those occasions, remands were ordered 
to accomplish additional development.  




FINDINGS OF FACT

1.  The competent evidence demonstrates that the veteran's 
current lumbar spine disability is causally related to his 
service-connected right ankle and right foot disabilities.

2.  The competent evidence does not demonstrate that the 
veteran's current bilateral hip disability is causally 
related to his service-connected right ankle and right foot 
disabilities.

3.  The competent evidence does not demonstrate that the 
veteran's current bilateral knee disability is causally 
related to his service-connected right ankle and right foot 
disabilities.

4.  The veteran's residuals of a right ankle fracture are 
currently productive of complaints of pain and occasional 
swelling; objectively, there is some tenderness and no more 
than moderate limitation of motion

5.  The veteran's residuals of resection of the distal third 
of the right fifth metatarsal is currently productive of 
complaints of right foot pain; objectively, there is 
tenderness, generalized atrophy and abnormal shoe wear 
without a showing of severe malunion or nonunion of the 
tarsal or metatarsal bones.


CONCLUSIONS OF LAW

1.  The veteran's current lumbar spine disability is 
proximately due to or the result of his service-connected 
residuals of a right ankle fracture and residuals of 
resection of the distal third of the right fifth metatarsal.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2006).

2.  The veteran's current bilateral hip disability is not 
proximately due to or the result of his service-connected 
residuals of a right ankle fracture and residuals of 
resection of the distal third of the right fifth metatarsal 
and was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2006).

3.  The veteran's current bilateral knee disability is not 
proximately due to or the result of his service-connected 
residuals of a right ankle fracture and residuals of 
resection of the distal third of the right fifth metatarsal 
and was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2006).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a right ankle fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5271 (2006).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of resection of the distal third 
of the right fifth metatarsal have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5283 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a February 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The letter discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
claims of entitlement to service connection for disabilities 
of the bilateral hips and knees, and denies his increased 
rating claims, no higher rating or effective date will be 
assigned.  As such, there is no prejudice to the veteran.  
Moreover, while the instant decision does award service 
connection for a lumbar spine disability, this will be 
implemented by the RO in a subsequent rating decision which 
the veteran is free to appeal.  Therefore, once again there 
is no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA post service treatment and examination.  In 
this regard, it is noted that a Board remand in January 2004 
instructed that outstanding VA clinical records from the VA 
Medical Centers in Marion, Bay Pines, and St. Louis should be 
obtained.  The remand further ordered that treatment records 
from VA outpatient clinics in Evansville and Fort Meyers also 
be procured.  In response, additional records from these 
facilities have been obtained, with the exception of the 
Evansville outpatient clinic.  The claims file contains 
documentation showing that no records were found at that 
facility.

Further regarding the duty to assist, the claims file 
contains the veteran's statements in support of his appeal.  
The Board has carefully reviewed such  statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection- lumbar spine

The veteran is claiming entitlement to service connection for 
a lumbar spine disability.  As the service medical records 
are absent any complaints or treatment referable to the 
lumbar spine, and as the competent evidence does not 
otherwise establish that such current disability is causally 
related to active duty, direct service connection is not for 
application.  Rather, the contention in the present case is 
that the veteran's lumbar spine problems are secondary to his 
service-connected residuals of a right ankle fracture and 
residuals of a resection of the distal third of the right 
fifth metatarsal.

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (2006).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability. Id.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In the present case, VA examination in January 1999 revealed 
diagnoses of mechanical low back syndrome, lumbar spondylosis 
and posterior facet syndrome with degenerative changes at L4-
L5 ad L5-S1.  Subsequent VA examination in October 2004 
reveals a diagnosis of discogenic disease, L1-L2, with 
osteoarthritis.  

Based on the foregoing then, the competent evidence 
establishes current disability of the lumbar spine.  As such, 
the first element of a secondary service connection claim has 
been satisfied.  Moreover, the evidence of record clearly 
reflects the existence of a service-connected disability.  
Specifically, the veteran here is service-connected for 
residuals of a right ankle fracture and residuals of a 
resection of the distal third of the right fifth metatarsal.  
Thus, the second element of a secondary service connection 
claim has also been met.  Therefore, the sole question for 
consideration is whether the competent evidence shows that 
the current low back diagnosis is proximately due to or the 
result of a service-connected disability.  

A review of the record reveals that, at the time of a VA 
examination in February 1996, the examiner stated that the 
veteran's chronic muscle strain of the lumbosacral spine was 
most likely secondary to his old right ankle and foot 
injuries.  However, in a subsequent November 1996 VA 
examination, a VA examiner concluded that the veteran had 
mild narrowing of the lumbar disc spaces with localized 
degenerative changes and that such condition was unrelated to 
the right foot condition.  In neither case was any supporting 
rationale provided to substantiate the opinions.  

When the veteran was next examined in January 1999, the VA 
examiner found that the veteran had mild spondylosis of the 
lumbar spine, with primary involvement of discs D11-D12 and 
L1-L2.  The disability also involved the right posterior 
facets at L4-L5 and L5-S1.  He commented that such problems 
may have been affected by the veteran's limp, which he had 
earlier attributed to the service-connected right foot 
disabilities.  In expressing his opinion, the examiner 
remarked that the findings were limited and that the 
veteran's complaints were out of proportion to the actual 
clinical findings.  In an addendum to that examination, a 
different VA examiner stated that it was a matter of 
speculation to relate the veteran's lumbar pathology to his 
service-connected ankle and foot disabilities.

Based on the foregoing, the claims file contains conflicting 
competent findings regarding the etiology of the veteran's 
lumbar disability.  Some opinions causally relate the 
veteran's current back problems to the service-connected 
disabilities, while others reject that possibility or find 
that it is impossible to tell.  Moreover, no one opinion is 
found to be more probative than another.  Indeed, the 
opinions supporting the veteran's claim are accompanied by no 
more and no less rationale than the opinions against the 
claim.  As such, the Board finds that the evidence is at 
least in equipoise as to the question of whether a current 
lumbar spine disability is proximately due to or the result 
of the veteran's service-connected right ankle and foot 
disabilities.  Therefore, the benefit of the doubt doctrine 
is for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, a grant of 
the benefit sought on appeal is appropriate.

II.  Service connection- bilateral hip disability

The veteran is claiming entitlement to service connection for 
a bilateral hip disability.  As the service medical records 
are absent any complaints or treatment referable to the hips, 
and as the competent evidence does not otherwise establish 
that such current disability is causally related to active 
duty, direct service connection is not for application.  
Rather, the contention in the present case is that the 
veteran's hip problems are secondary to his service-connected 
residuals of a right ankle fracture and residuals of a 
resection of the distal third of the right fifth metatarsal.

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (2006).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).). Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability. Id.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In the present case, VA examination in October 2004 revealed 
a diagnosis of right hip strain.  

Based on the foregoing then, the competent evidence 
establishes current disability of the right hip.  As such, 
the first element of a secondary service connection claim has 
been satisfied as to those disabilities.  By contrast, the 
competent evidence does not demonstrate any disability of the 
left hip.  Therefore, an award of service connection is not 
justified as to that disability.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As set forth above, a current disability of the right hip has 
been established.  Moreover, the evidence of record clearly 
reflects the existence of a service-connected disability.  
Specifically, the veteran here is service-connected for 
residuals of a right ankle fracture and residuals of a 
resection of the distal third of the right fifth metatarsal.  
Thus, the second element of a secondary service connection 
claim has also been met.  Therefore, the sole question for 
consideration is whether the competent evidence shows that 
the current right hip diagnosis is proximately due to or the 
result of a service-connected disability.  

In considering the etiology of the veteran's right hip 
disability, a VA examination in February 1996 contained a 
diagnosis of chronic muscle strain with possible early 
degenerative joint disease of the right hip secondary to an 
old right ankle injury.  However, subsequent VA examination 
in November 1996 indicated a normal right hip.  Further 
examination in January 1999 again showed no pathology of the 
right hip.  The examiner stated that the veteran did display 
a modest limitation of motion, which was attributed to his 
subconscious tendency to protect the areas that were 
bothering him.  As previously indicated, the most recent VA 
examination in October 2004 contained an assessment of right 
hip strain.

Based on the above then, it does not appear that the 
competent evidence establishes a right hip disability until 
2004.  Indeed, the examinations prior to that date did not 
consistently reveal right hip pathology.  Therefore, the 
opinion causally relating a right hip disability to the 
veteran's service connected right ankle and foot 
disabilities, offered in February 1996, does not support a 
grant of secondary service connection here.  The reason for 
this is that the right hip findings noted in February 1996 
appear to have represented transitory symptoms that resolved 
and are thus unrelated to the current right hip disability 
that is the subject of the present appeal.  

Even if the evidence could be favorably construed so as to 
enable a finding that the veteran had a chronic right hip 
disability at the time the favorable opinion of etiology was 
rendered in February 1996, a grant of secondary service 
connection would still not be appropriate.  Indeed, the VA 
examiner in February 1996 provided no rationale in support of 
his conclusion.  Moreover, unlike with the veteran's lumbar 
spine disability discussed earlier, the claims file contains 
no additional opinions finding that a current right hip 
disability is proximately due to or the result of the 
service-connected right ankle and foot disabilities.  
Instead, the claims file contains an addendum to the January 
1999 VA examination, in which it was concluded that it was a 
matter of speculation to relate the veteran's right hip 
disability to his service-connected ankle and foot 
disabilities.  In the present case, in balancing the addendum 
against only one other opinion, the addendum is found to hold 
greater probative weight.  This is because the VA examiner 
authoring the addendum explicitly noted that he had reviewed 
the claims file, whereas the January 1999 VA examination 
report does not so indicate.  

The veteran himself believes that his current right hip 
diagnosis is causally related to his service-connected right 
ankle and foot disabilities, but he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, as the evidence of record fails to demonstrate 
a left hip disability, a grant of secondary service 
connection is not permissible.  Moreover, the 
weight of the competent evidence fails to demonstrate that a 
current right hip disability is proximately due to or the 
result of the veteran's service-connected right ankle and 
foot disabilities.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

III.  Service connection- bilateral knee disability

The veteran is claiming entitlement to service connection for 
a bilateral knee disability.  As the service medical records 
are absent any complaints or treatment referable to the 
knees, and as the competent evidence does not otherwise 
establish that such current disability is causally related to 
active duty, direct service connection is not for 
application.  Rather, the contention in the present case is 
that the veteran's knee problems are secondary to his 
service-connected residuals of a right ankle fracture and 
residuals of a resection of the distal third of the right 
fifth metatarsal.

Again, service connection may be established for disability 
which is proximately due to or the result of a service-
connected disability.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a) (2006).  The Court of Appeals 
for Veterans Claims has construed this provision as entailing 
"any additional impairment of earning capacity resulting from 
an already service connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).). Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability. Id.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In the present case, VA examination in January 1999 revealed 
a diagnosis of chondromalacia, right patella.  Subsequent VA 
examination in October 2004 revealed diagnoses of right knee 
strain.  

Based on the foregoing then, the competent evidence 
establishes current disability of the right knee.  As such, 
the first element of a secondary service connection claim has 
been satisfied as to those disabilities.  By contrast, the 
competent evidence does not demonstrate any disability of the 
left knee.  Therefore, an award of service connection is not 
justified as to that disability.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As set forth above, a current disability of the right knee 
has been established.  Moreover, the evidence of record 
clearly reflects the existence of a service-connected 
disability.  Specifically, the veteran here is service-
connected for residuals of a right ankle fracture and 
residuals of a resection of the distal third of the right 
fifth metatarsal.  Thus, the second element of a secondary 
service connection claim has also been met.  Therefore, the 
sole question for consideration is whether the competent 
evidence shows that the current right knee diagnosis is 
proximately due to or the result of a service-connected 
disability.  

The Board has reviewed the competent evidence of record and 
finds no opinions causally relating the veteran's current 
right knee diagnosis to his service-connected right ankle and 
foot disabilities.  Rather, the claims file contains an 
addendum to a January 1999 VA examination, in which it was 
concluded that it was a matter of speculation to relate the 
veteran's right knee disability to his service-connected 
ankle and foot disabilities.

The veteran himself believes that his current right knee 
diagnosis is causally related to his service-connected right 
ankle and foot disabilities, but he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, as the evidence of record fails to demonstrate 
a current left knee disability, a grant of secondary service 
connection is not permissible.  Moreover, the competent 
evidence fails to demonstrate that a current right knee 
disability is proximately due to or the result of the 
veteran's service-connected right ankle and foot 
disabilities.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

IV.  Increased rating- residuals of a right ankle fracture

The veteran's claim of entitlement to an increased rating for 
his residuals of a right ankle fracture was received on 
November 9, 1994.  As such, the rating period on appeal is 
from November 9, 1993, one year prior to the date of receipt 
of the reopened increased rating claim.  See 38 C.F.R. § 
3.400(o)(2) (2006).  

Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent evaluation for his residuals of a right 
ankle fracture pursuant to Diagnostic Code 5271.  That 
Diagnostic Code contemplates limitation of ankle motion and 
provides a 10 percent rating for moderate limitation.  Where 
the evidence shows marked limitation, a 20 percent rating is 
warranted.

In assessing the severity of the veteran's right ankle 
disability, the Board is guided by the range of motion 
figures set forth under 38 C.F.R. § 4.71a, Plate II.  Plate  
II shows that normal dorsiflexion is from 0 to 20 degrees and 
that normal plantar flexion is from 0 to 45 degrees.

The competent evidence of record fails to demonstrate marked 
limitation of ankle motion as is required for assignment of 
the next-higher 20 percent evaluation under Diagnostic Code 
5271.  Indeed, upon VA examination in March 1995, the veteran 
had right ankle dorsiflexion to 5 degrees and plantar flexion 
to 45 degrees.  VA examination in November 1996 revealed 
dorsiflexion to 15 degrees and plantar flexion to 45 degrees.  
Subsequent VA examination in January 1999 indicated right 
ankle dorsiflexion to 10-12 degrees.  Plantar flexion was to 
35 degrees at that time.  Finally, upon most recent VA 
examination in October 2004, the veteran had dorsiflexion of 
the right ankle to 5 degrees and had plantar flexion to 30 
degrees.

The above findings do not warrant the next-higher 20 percent 
evaluation under Diagnostic Code 5271.  In so deciding, the 
Board has considered additional limitation of function due to 
factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board acknowledges complaints of chronic right foot pain 
reported in VA outpatient treatment reports.  Such complaints 
were also noted upon VA examination.  Specifically, at a VA 
examination in February 1996, there was tenderness with range 
of motion and ambulation of the right ankle.  The veteran 
exhibited a marked limp.  There was also gross loss of 
function.  The Board 


also acknowledges the veterans complaints of right foot pain 
raised at the November 1996 VA examination.  Moreover, the 
Board recognizes complaints of a dull ache in the right ankle 
and foot, voiced at the veteran's January 1999 VA 
examination.  He also complained of periodic swelling.  That 
examination report also indicated definite tenderness over 
the anterior aspect of the right ankle, at the level of the 
tibio-fibular junction.  Tenderness of the talo-tibular 
ligament was also noted.  Additionally, very modest laxity of 
the right ankle was indicated.  Moreover, there was pain with 
dorsiflexion, localized over the anterior aspect of the ankle 
joint.  The veteran also had difficulty squatting and was 
only able to take a few steps on his heels and tiptoes at 
that time.  However, the ankles displayed a normal 
configuration, with no evidence of effusion on either side.  

Further regarding functional limitation, the Board also 
acknowledges the veteran's complaints of constant right ankle 
pain reported at his October 2004 VA examination.  He stated 
that it affected his daily activity in terms of running and 
walking, up until the time he underwent a below the knee 
amputation of the left leg, unrelated to the disability on 
appeal.  

While recognizing the above complaints and findings, the 
overall evidence does not reveal additional functional 
limitation from which to conclude that the veteran's 
disability picture more nearly approximates severe limitation 
of ankle motion such as to enable a grant of the next-higher 
20 percent evaluation under Diagnostic Code 5271.  To the 
contrary, VA examination in March 1995 noted that the 
veteran's range of motion was good, and that there was no 
functional deficit.  Moreover, while the February 1996 VA 
examination indicated tenderness and difficulty with range of 
motion and gross loss of function, upon subsequent 
examination in October 2004, the VA examiner explicitly 
stated that the veteran's range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  

For the reasons set forth above, an increased evaluation 
under Diagnostic Code 5271 is not warranted here.  Indeed, to 
the extent that limitation of function is demonstrated, the 
evidence does not establish it reflects disability in excess 
of that contemplated by the currently assigned 10 percent 
rating.

The Board has also considered whether any other Diagnostic 
Codes serve as a basis for a higher rating.  In this regard, 
it is noted that the objective evidence establishes mild 
degenerative changes of the right ankle.  As such, Diagnostic 
Code 5003, for degenerative arthritis, is potentially 
applicable.  However, that Code section instructs the rater 
to evaluate based on limitation of motion of the affected 
joint, which has already been considered in the above 
analysis of Diagnostic Code 5271.  Thus, it has already been 
demonstrated that a higher rating is not warranted based on 
limitation of motion.  

The Board finds that no other Diagnostic Codes are relevant 
to the claim at issue.  Indeed, as the evidence of record 
fails to demonstrate ankylosis of the ankle, subastragalar or 
tarsal joint, Diagnostic Codes 5270 and 5272 are not for 
application.  Similarly, as the evidence does not show 
malunion of the os calcis or astragalus, Diagnostic Code 5273 
does not apply.  

In conclusion, the veteran's residuals of a right ankle 
fracture do not reflect disability in excess of that 
contemplated by the 10 percent evaluation in effect 
throughout the rating period on appeal.  There is no basis 
for a higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.



V.  Increased rating- residuals of resection of the distal 
third of the right fifth metatarsal

The veteran's claim of entitlement to an increased rating for 
his residuals of resection of the distal third of the right 
fifth metatarsal was received on November 9, 1994.  As such, 
the rating period on appeal is from November 9, 1993, one 
year prior to the date of receipt of the reopened increased 
rating claim.  See 38 C.F.R. § 3.400(o)(2) (2006).  

Throughout the rating period on appeal, the veteran has been 
assigned a 20 percent evaluation for his residuals of 
resection of the distal third of the right fifth metatarsal.  
He was initially evaluated pursuant to Diagnostic Code 5283.  
That Diagnostic Code contemplates malunion or nonunion of the 
tarsal or metatarsal bones.  Under Diagnostic Code 5283, a 20 
percent rating is warranted for moderately severe malunion or 
nonunion.  To be entitled to the next-higher 30 percent 
evaluation, the evidence must show severe malunion or 
nonunion.  

The evidence of record does not establish severe malunion or 
nonunion of the distal third of the right fifth metatarsal 
such as to warrant the next-higher 30 percent evaluation 
under Diagnostic Code 5283.  Indeed, x-rays taken in 
conjunction with a November 1996 VA examination show evidence 
of surgery on the right fifth metatarsal distally, but do not 
indicate malunion or nonunion.  Subsequent examination in 
January 1999 revealed obvious shortening of the right little 
toe, which was flail but well aligned.  That examination did 
not show malunion or nonunion of the right fifth metatarsal.  
Finally, VA examination in October 2004 revealed a pointed 
bone under a scar located on the lateral aspect of the right 
fifth metatarsal area.  Again, malunion or nonunion was not 
demonstrated.  

The above findings do not warrant the next-higher 30 percent 
evaluation under Diagnostic Code 5283.  In so deciding, the 
Board has considered additional limitation of function due to 
factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board acknowledges complaints of chronic right foot pain 
noted in the outpatient treatment records.  Such complaints 
were also seen upon VA examination.  Specifically, at a VA 
examination in February 1996, there was a finding of 
generalized atrophy of the right foot.  Moreover, the Board 
acknowledges the January 1999 VA examination report, which 
showed that the veteran walked on the outer margin of his 
right foot, creating an abnormal shoe wear pattern.  
Objectively, there was tenderness over the dorsal aspect of 
the neck of the talus, worsened by dorsiflexion of the foot.  
There was also a small but definite spur formation over the 
outer aspect of the distal end of the fifth metatarsal, at 
the site of the resection of the head, with considerable 
tenderness over the interspace between the distal metatarsal 
and the proximal phalanx of the little toe.  The veteran also 
had difficulty squatting and was only able to take a few 
steps on his heels and tiptoes at that time.  

Further regarding functional limitation, the Board also 
acknowledges the veteran's complaints of right foot pain 
reported at his October 2004 VA examination.  He rated his 
right foot pain as a 10/10 in intensity, and he controlled 
his discomfort with codeine.  He also reported feeling 
weakness and fatigue of the right foot.  He usually wore an 
insole in his shoe to help alleviate his symptoms.  

While recognizing the above complaints and findings, the 
overall evidence does not reveal additional functional 
limitation from which to conclude that the veteran's 
disability picture is analogous to severe malunion or 
nonunion of the metatarsal bones such as to enable a grant of 
the next-higher 30 percent evaluation under Diagnostic Code 
5283.  Indeed, VA examination in March 1995 indicated that 
there was no functional deficit of the right foot.  Moreover, 
subsequent VA examination in November 1996 contains a 
diagnosis of "history of right fifth metatarsal surgeries," 
without indicating current functional limitation.  
Furthermore, upon VA examination in January 1999, the veteran 
had active dorsiflexion of the toes of about 15-20 degrees 
and plantiflexion of 10 degrees.  He had no weakness of 
dorsiflexion of the foot, and only slight weakness with 
eversion.  Moreover, there was no evidence of sensory deficit 
and the reflexes of both lower extremities were active and 
equal.  Finally, upon VA examination in October 2004 it was 
noted that the veteran's right foot was not swollen or tender 
upon manipulation.  

For the reasons set forth above, an increased evaluation 
under Diagnostic Code 5283 is not warranted here.  Indeed, to 
the extent that limitation of function is demonstrated, such 
has been contemplated in the currently assigned 20 percent 
rating.

The Board has also considered whether any other Diagnostic 
Codes serve as a basis for a higher rating.  In this regard, 
the veteran is currently evaluated by analogy under 
Diagnostic Code 5172.  That Code section contemplates 
amputation of toes other than the great toe, with removal of 
the metatarsal head.  However, that Code section provides a 
maximum benefit of 20 percent.  As such, Diagnostic Code 5172 
cannot serve as a basis for an increased rating here.  

There remains one alternate Diagnostic Code for 
consideration, namely 5284, for other foot injuries.  Under 
that Diagnostic Code, the next-higher 30 percent rating is 
warranted for severe foot injuries.  However, considering the 
evidence as set forth above, there is no basis for a finding 
of a severe right foot injury even when considering 
additional functional limitation due to factors such as pain 
and weakness.  There are no other relevant Diagnostic Codes 
that would provide a higher rating in the instant case.

In conclusion, the veteran's residuals of resection of the 
distal third of the right fifth metatarsal are found to be 
not more than 20 percent disabling throughout the rating 
period on appeal.  There is no basis for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

							
ORDER

Service connection for a lumbar spine disability is granted.  
(Prior to assigning a disability evaluation and effective 
date for the award, the RO should provide appropriate notice 
as required by the Court in the recent case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).


Service connection for a bilateral hip disability is denied.

Service connection for a bilateral knee disability is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle fracture is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of resection of the distal third of the right fifth 
metatarsal is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


